DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11 April 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Yang et al. fails to disclose the edge computing module.  The Examiner respectfully disagrees.  Yang et al. discloses an overview of their invention in Fig. 1, which depicts a visual fog system 100 that may leverage “edge” processing to augment the performance and capabilities of the cloud 130 using edge resources 110.  Edge processing is an approach that involves processing certain data at the network edge (e.g., using edge resources 110), near where the data is generated, rather than simply funneling large volumes of data to the cloud for processing and storage.  Certain data may still be sent to the cloud, as appropriate, such as for deeper analysis and/or long-term storage.  Edge processing may be used to complement the shortcomings of cloud-based processing (e.g., when cloud-based processing is inefficient, ineffective, and/or unsecure), and thus improve the handling of the growing volume, variety, and velocity of data generated by IoT devices 114 and/or other edge resources 110 (paragraph [0059]).  Furthermore, Figs. 9-14 are example embodiments of a visual fog architecture.  Therefore, Yang et al. discloses having an edge computing module, which meets the claimed limitations and the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent Application Publication 2021/0020041).
Regarding claim 1, Yang et al. discloses a fine granularity real-time supervision system based on edge computing, comprising: an intelligent video monitoring device, used to collect monitoring video data in real time, perform image processing on the collected video data, and obtain a processed video stream (Figs. 9-14); an edge computing module, used to perform preprocessing, moving target detection, target recognition and alarm processing on the processed video stream, and classify and store the video data according to time, and store and send the processed data to the edge computing node (Figs. 9-14; paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0139] – a layperson or end-user 1204 may subsequently submit a declarative query 1205 associated with visual data 1217 captured by visual fog 1200 – the declarative query 1205 is processed by a visual question answering (VQA) system 1206, which uses a compiler or interpreter to generate a dataflow 1209 for responding to the query – in some cases, for example, it may be possible to respond to query 1205 using existing visual metadata 1217 that has already been generated; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same ; an edge computing node, used to receive and store data sent by a plurality of edge computing units, and select the corresponding server according to the number of the intelligent video monitoring devices, and send the received data to the corresponding server (Figs. 9-12B - scheduler; paragraph [0139] – based on the resource availability 1215 of fog devices 1216 in the distributed runtime environment 1214, a schedule 1213 for distributing the workloads 1211 across the available fog devices 1216 may generated – accordingly, the respective workloads 1211 may then be distributed across the fog devices 1216 based on the generated schedule 1213, and each fog device 1216 may execute its respective workload(s) 1211; paragraph [0152] – visual processing may be scheduled or distributed across available fog devices based on various criteria, including device connectivity, device resource capabilities, device resource availability, workload type, privacy constraints, and so forth – further, machine language can be leveraged to optimize scheduling decisions); a cloud computing center, comprising a plurality of servers to analyze, summarize, monitor, and count data sent by the edge computing node (Figs. 9-14).
Regarding claim 2, Yang et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein, the edge computing module comprises a video stream preprocessing unit, and the video stream preprocessing unit comprises a frame filter that divides the video stream into a plurality of video frame sequence groups (Yang et al.: Figs. 9-14; paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object – context-aware compression can be used to compress visual metadata more efficiently; paragraph [0287] – when a photo is newly captured, corresponding context information associated with the photo is collected, such as a timestamp, GPS coordinates, device orientation and motion states, and so forth).
Regarding claim 3, Yang et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein, the video preprocessing unit further comprises a video frame screening unit, and the video frame screening unit is used to extract the target area to be identified from the video frame sequence group (Yang et al.: Figs. 9-14; paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object – context-aware compression can be used to compress visual metadata more efficiently; paragraph [0287] – when a photo is newly captured, corresponding context information associated with the photo is collected, such as a timestamp, GPS coordinates, device orientation and motion states, and so forth).
Regarding claim 4, Yang et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein, the edge computing module further comprises a video stream analysis and processing module, the video stream analysis and processing module is used to perform the moving target detection on the video stream, extract the position, size and shape of the target, and is also used to perform the target behavior analysis on the video stream to identify the required target from different scenes (Yang et al.: Figs. 9-14; paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object – context-aware compression can be used to compress visual metadata more efficiently; paragraph [0287] – when a photo is newly captured, corresponding context information associated with the photo is collected, such as a timestamp, GPS coordinates, device orientation and motion states, and so forth).
5, Yang et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein, the edge computing module further comprises a classification storage unit, and the classification storage unit is used to perform classification storage according to the monitoring scene of the video stream and time (Yang et al.: Figs. 9-14; paragraph [0132] – visual data 1002 may first be captured by cameras and/or visual sensors, and the visual data 1002 may then be processed to perform certain visual functions 1004 (e.g., face detection) and/or other analytics, resulting in a set of visual metadata 1012 that may be stored in data storage 1010; paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance; paragraph [0198] – image classification is a common visual data operation that uses a neural network to identify the contents of an image; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, .
Regarding claim 6, Yang et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein, the edge computing module further comprises a fine granularity time control unit, the fine granularity time control unit is used to obtain a user query request comprising a time element, and search for, according to the user query request, the video data from the classification storage unit with time element search (Yang et al.: Figs. 9-14; paragraph [0139] – a layperson or end-user 1204 may subsequently submit a declarative query 1205 associated with visual data 1217 captured by visual fog 1200 – the declarative query 1205 is processed by a visual question answering (VQA) system 1206, which uses a compiler or interpreter to generate a dataflow 1209 for responding to the query – in some cases, for example, it may be possible to respond to query 1205 using existing visual metadata 1217 that has already been generated; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object – context-aware compression can be used to compress visual metadata more efficiently; .
Regarding claim 7, Yang et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein, the edge computing module further comprises a fine granularity time control unit, the fine granularity time control unit is used to obtain a user query request comprising a time element, and search for, according to the user query request, the video data from the classification storage unit with time element search (Yang et al.: Figs. 9-14; paragraph [0139] – a layperson or end-user 1204 may subsequently submit a declarative query 1205 associated with visual data 1217 captured by visual fog 1200 – the declarative query 1205 is processed by a visual question answering (VQA) system 1206, which uses a compiler or interpreter to generate a dataflow 1209 for responding to the query – in some cases, for example, it may be possible to respond to query 1205 using existing visual metadata 1217 that has already been generated; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object – context-aware compression can be used to compress visual metadata more efficiently; paragraph [0287] – when a photo is newly captured, corresponding context information associated with the photo is collected, such as .
Regarding claim 10, Yang et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein, the edge computing node comprises a task scheduling module, and the task scheduling module schedules and distributes the tasks uploaded to the server according to different network environments and video stream parameters uploaded by the edge computing module (Yang et al.: Figs. 9-12B - scheduler; paragraph [0139] – based on the resource availability 1215 of fog devices 1216 in the distributed runtime environment 1214, a schedule 1213 for distributing the workloads 1211 across the available fog devices 1216 may generated – accordingly, the respective workloads 1211 may then be distributed across the fog devices 1216 based on the generated schedule 1213, and each fog device 1216 may execute its respective workload(s) 1211; paragraph [0152] – visual processing may be scheduled or distributed across available fog devices based on various criteria, including device connectivity, device resource capabilities, device resource availability, workload type, privacy constraints, and so forth – further, machine language can be leveraged to optimize scheduling decisions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication 2021/0020041) in view of Knox (U.S. Patent Application Publication 2020/0364588).
Regarding claim 8, Yang et al. discloses all of the limitations as previously discussed with respect to claims 1, 5, and 7, but fails to disclose that wherein, the edge computing module further comprises a fine granularity authority control unit, the fine granularity authority control unit is used to obtain preset user authority information, obtain the currently logged-in user information and user login role, and compare the logged-in user information and user login role with the preset user authority information to determine whether the logged-in user has operation authority. If the user has the operation authority, the user is allowed to operate; and if the user does not have the operation authority, a reminder message is sent to the user.
Referring to the Knox reference, Knox discloses a fine granularity real-time supervision system based on edge computing, comprising: wherein, the edge computing module further comprises a fine granularity authority control unit, the fine granularity authority control unit is used to obtain preset user authority information, obtain the currently logged-in user information and user login role, and compare the logged-in user information and user login role with the preset user authority information to determine whether the logged-in user has operation authority. If the user has the operation authority, the user is allowed to operate; and if the user does not have the operation authority, a reminder message is sent to the user (paragraph [0111] – administrator 542 assigns administrative access and permission levels, creates, deletes, and modifies user 516, 518 accounts associated with group 544 – in some examples, administrator 542 may establish a group 544 on behalf of a subject user 516, by inviting other users 518 and assigning access permissions, authorization levels, engagement filters, interaction rules, and user group preference data based parameters from user accounts associated with respective users 516, 518 of group 544 - in some examples, user group preference data is established by users 516, 518, 542 based on their unique role, contribution, position or event conditions within group 544 or interaction conditions derived therein).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included user authority information as disclosed by Knox in the system disclosed by Yang et al. in order to control who has access to the videos and how they can access them.
Regarding claim 9, Yang et al. in view of Knox discloses all of the limitations as previously discussed with respect to claims 1, 5, 7, and 8 including that wherein, the operation authority comprises viewing videos and downloading videos (Knox: paragraph [0111] – administrator 542 assigns administrative access and permission levels, creates, deletes, and modifies user .
Regarding claim 11, Yang et al. in view of Knox discloses all of the limitations as previously discussed with respect to claims 1, 5, 7, and 8 including that wherein, the edge computing node comprises a task scheduling module, and the task scheduling module schedules and distributes the tasks uploaded to the server according to different network environments and video stream parameters uploaded by the edge computing module (Yang et al.: Figs. 9-12B - scheduler; paragraph [0139] – based on the resource availability 1215 of fog devices 1216 in the distributed runtime environment 1214, a schedule 1213 for distributing the workloads 1211 across the available fog devices 1216 may generated – accordingly, the respective workloads 1211 may then be distributed across the fog devices 1216 based on the generated schedule 1213, and each fog device 1216 may execute its respective workload(s) 1211; paragraph [0152] – visual processing may be scheduled or distributed across available fog devices based on various criteria, including device connectivity, device resource capabilities, device resource availability, .
Regarding claim 12, Yang et al. in view of Knox discloses all of the limitations as previously discussed with respect to claims 1, 5, 7, 8, and 11 including that wherein, the edge computing module further comprises a fine granularity time control unit, the fine granularity time control unit is used to obtain a user query request comprising a time element, and search for, according to the user query request, the video data from the classification storage unit with time element search (Yang et al.: Figs. 9-14; paragraph [0139] – a layperson or end-user 1204 may subsequently submit a declarative query 1205 associated with visual data 1217 captured by visual fog 1200 – the declarative query 1205 is processed by a visual question answering (VQA) system 1206, which uses a compiler or interpreter to generate a dataflow 1209 for responding to the query – in some cases, for example, it may be possible to respond to query 1205 using existing visual metadata 1217 that has already been generated; paragraph [0244] – context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object – context-aware compression can be used to compress visual metadata more efficiently; paragraph [0287] – when a photo is newly captured, corresponding context information associated with the photo is collected, such as a timestamp, GPS coordinates, device orientation and motion states, and so forth).
13, Yang et al. in view of Knox discloses all of the limitations as previously discussed with respect to claims 1, 5, 7, 8, and 11 including that wherein, the edge computing module comprises an edge gateway unit, a micro computing unit and a storage unit (Yang et al.: Figs. 9-12B); the video acquisition device transmits the collected monitoring video information to the micro computing unit, the micro computing unit is used for processing the video data stream acquired by the monitoring probe and pre-processing and uploading the video data stream, thereby reducing the network transmission pressure and the processing pressure of the cloud platform caused by the large amount of video data (Yang et al.: paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance).
Regarding claim 14, Yang et al. in view of Knox discloses all of the limitations as previously discussed with respect to claims 1, 5, 7, 8, 11, and 12  wherein, the edge computing module comprises an edge gateway unit, a micro computing unit and a storage unit (Yang et al.: Figs. 9-12B); the video acquisition device transmits the collected monitoring video information to the micro computing unit, the micro computing unit is used for processing the video data stream acquired by the monitoring probe and pre-processing and uploading the video data stream, thereby reducing the network transmission pressure and the processing pressure of the cloud platform caused by the large amount of video data (Yang et al.: paragraph [0133] – visual data captured by cameras 1140b is provided to a distributed runtime environment 1120, which performs initial pre-processing on the visual data in real-time – the resulting visual data or metadata generated by the distributed runtime environment 1120 is then stored in data storage 1130; paragraph [0138] – the distributed runtime environment 1214 may be used to perform initial pre-processing on captured visual data 1217 in real-time – the resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218; paragraph [0156] – metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A fine granularity real-time supervision system based on edge computing, comprising: an intelligent video monitoring device, used to collect monitoring video data in real time, perform image processing on the collected video data, and obtain a processed video stream; an edge computing module, used to perform preprocessing, moving target detection, target recognition and alarm processing on the processed video stream, and classify and store the video data according to time, and store and send the processed data to the edge computing node; an edge computing node, used to receive and store data sent by a plurality of edge computing units, and select the corresponding server according to the number of the intelligent video monitoring devices, and send the received data to the corresponding server; a cloud computing center, comprising a plurality of servers to analyze, summarize, monitor, and count data sent by the edge computing node, wherein, the task scheduling module includes: an original task mapping module, receiving input user requirements, setting a structured input format for said user requirements, detecting user requirements and converting them into task unit sets; a subtask dependency generation module, performing subtask analysis for each task in the task unit set, and the subtask analysis formula converts the task into a workflow in the form of a directed acyclic graph, and multiple tasks within a set time interval to traverse the workflow, get the repeated sub-tasks contained in multiple tasks, and integrate and remove duplicates to form a sub-task workflow; a dynamic resource monitoring module, monitoring the real-time resource and task status of each edge server, and record it as edge server operation information; a real-time task scheduling module, matching subtasks with the edge server in real-time mode after receiving the subtask workflow and edge server operation information, and the subtasks are ordered to form a task priority, and the task is scheduled according to the task priority and the subtask ordering sequence (Independent claim 15; claims 16-20 all depend from claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
April 29, 2021